Broyles, C. J.
1. Under the facts of the case the court did not err in refusing to rule out evidence as to alleged dying declarations, as complained of in the 1st and 2d grounds of the amendment to the motion for a new trial.
2. The charge of the court upon the subject of dying declarations was not error for any reason assigned.
3. The statement of the accused authorized and demanded a charge upon the law of manslaughter.
4. The verdict was authorized by the evidence, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


Lulce and Bloodicorth, J.J., concur.

Permor Barrett, for plaintiff in error.
Robert McMillan, solicitor-general, Joseph 0. Collins, contra.